DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on June 9, 2021.
This Office action is made NON-FINAL.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) based on Pearson (US 2003/0113594) has been withdrawn.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2003/0113594) in view of Wang et al. (US 2019/0123368)
	For claims 1, 5-6, and 9:  Pearson teaches an air supply control system and method of a fuel cell comprising a fuel cell 14 that outputs power generated through a reaction of hydrogen and oxygen, an air supply system 16 that supplies air to the fuel cell ([0037]), a power storage device 24 that stores the power output from the fuel cell ([0040]), and a controller 28.  The controller controls an amount of air supplied to the fuel cell according to an output of power required to be generated by the fuel cell ([0041]) and monitors a charging level of the power 
   	Pearson does not explicitly teach the modifying the amount of air supplied to include modifying the amount of air supplied when a difference between a previous value of a variation in the charging level of the power storage device per time and a current value of the variation in the charging level of the power storage device per time is greater than a preset value.  However, Wang in the same field of endeavor teaches determining a difference between a previous value and a current value of the ramp rate of a fuel cell (Wang in [0007]) where the “ramp rate” is in units of volts per time ([0054]), which teaches or at least suggests a difference between a previous value and current value in the charging level of the power storage device or fuel cell.  As to variations in the charging level, Wang discloses variations and fluctuations in the load ([0045]) which affects the load following capabilities of the fuel cell, which teaches or at least suggests a variation in the charging level of the fuel cell.  The skilled artisan would find obvious to modify Pearson to account for a difference between a previous value of the variation in the charging level of the power storage device per time and a current value of the variation in the charging level of the power storage device per time is greater than a preset value.  The motivation for such a modification is to makes efficient use of power that is available from a fuel cell by ramping up power flow rapidly when power is available, while still respecting the ramp rate and other power limitations of the fuel cell and the safety limitations of the load that receives the power. ([0008])
	For claim 2:  Pearson does not explicitly teach controlling the amount of air supplied to the fuel cell according to a map of the amount of air supplied to the fuel cell according to a preset 
 	For claims 8 and 13:  Pearson does not explicitly teach that the controller determines whether the output of power required to be generated by the fuel cell is less than a preset output value, and monitoring the charging level of the power storage device when the output of power required to be generated by the fuel cell is less than the preset output value.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson in Fig. 10A showing the power to be generated by the fuel cell being less than the load, and Fig. 10B showing the charge level of the power storage device concurrent with the power to be generated by the fuel cell. (Pearson in [0065-0066])  In this regard, it is asserted that Pearson teaches or at least suggests determines the output of power required to be generated by the fuel cell and  monitoring the charging level of the power storage device in the manner claimed.
 	For claims 10-11:  Pearson does not explicitly teach modifying the amount of air supplied to decrease when the variation in the charging level of the power storage device per time increases or modify the amount of air supplied to increase when the variation in the charging level of the power storage device per time decreases.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson teaching adjusts . 
 	
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2003/0113594) in view of Wang et al. (US 2019/0123368), and further in view of Wake et al. (US 2009/0035614)
	The teachings of Pearson and Wang are discussed above.
 	Pearson further teaches the air supply system to comprise an air supply valve 18 formed in an air supply line for supplying air to the fuel cell. (Pearson in 0037, Fig. 1)  The controller controls an amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply valve accordingly. ([0048-0049])
 	Pearson does not explicitly teach that the controller modifies an APC angle of the air supply valve (APC understood as air pressure control).  However, Wake in the same field of endeavor teaches controlling a degree of opening of an air pressure control valve 34. (Wake in [0058])  The skilled artisan would find obvious to control the APC angle in Pearson.  The motivation for such a modification is allow for balance of supplied via adjusting the valve to a specific angle in accordance with a control signal. (Id.)



Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered and are persuasive.  The examiner concedes with Applicant’s assertion that Pearson does not teach or suggest a difference between a previous value of the variation in the charging level of the power
storage device per time and a current value of the variation in the charging level of the power storage device per time being greater than a preset value.  To this end, a new ground of rejection citing Wang to teach or at least suggest this feature is set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722